Citation Nr: 1300119	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in January 2012.  The Board remanded the appeal for additional development in February 2012.  

In a letter (VA Form 9), received in October 2012, the Veteran checked the box indicating that he wanted to appear at a Board hearing at the RO.  As noted above, however, the Veteran already testified at a Travel Board hearing before the undersigned in January 2012.  In this regard, VA Regulations provide that a claimant is entitled to a hearing.  38 C.F.R. § 20.700.  Furthermore, the Veteran has not offered any new theory of entitlement or additional information not previously submitted.  Therefore, the Board does not a basis for providing the Veteran another hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran is not shown to have a hearing loss for VA purposes at present which is related to service.  


CONCLUSION OF LAW

The Veteran does not have a hearing loss for VA purposes due to disease or injury which was incurred in or aggravated by service nor may any claimed hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO made several attempts to obtain the Veteran's STRs, but was notified by the National Personnel Records Center (NPRC) that his STRs could not be located and were unavailable.  Additionally, a search of the pertinent unit morning reports, failed to show any entries pertaining to the Veteran concerning his alleged treatment for ear problems in service.  The Board notes, however, that the evidence of record does include the Veteran's service separation examination.  Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the STRs or additional evidence.  Appropriate development pursuant to the Board's February 2012 Remand occurred.  Based on prior statements dated in August 2007 and November 2007 and the April 2008 NA Form 13055, the time frame for searching available records was appropriately limited to the summer of 1954 and August 1955.  The Board also finds that the March 2012 VA examination is adequate.  The examiner provided a rationale for inability to provide the requested opinion.  

The Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was examined by VA on four occasions during the pendency of this appeal, and testified at a hearing at the RO before the undersigned in January 2012.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods, as for instance the period described in 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Defective Hearing

The Veteran contends that he was treated for ear problems on two occasions in service in July 1954 and August 1955.  The Veteran testified that he was a cannon loader on 90 mm guns (13B) and was out at the firing range in June or July 1954, when he first experienced pain in his right ear during firing practice.  He said that he was admitted to the post dispensary for about two weeks and treated for an ear infection with drops and pills.  The second incident occurred when his unit was in Germany for two weeks of training in August 1955.  He experienced pain in his right ear while at the firing range, and was admitted to an Army hospital in Frankfort Germany for a few days and treated for an ear infection with drops and pills.  The Veteran reported that he had some hearing loss on both occasions, and that it had progressively worsened over the years.  

At this point, the Board notes that the Veteran also had active and inactive duty for training in the Air Force reserves from 1961 1988.  However, he has not alleged that he had any symptoms or treatment for any ear problems at anytime during his reserve service.  In any event, the NPRC advised VA that there were no STRs for the Veteran's reserve service.  

As indicated above, the Veteran's STRs for his active service from 1953 to 1955 were apparently lost and are unavailable for review.  However, the evidence of record includes the Veteran's September 1955 service separation examination, which showed that his ears were normal and that his hearing for whispered voice was 15/15, bilateral, at the time of service separation.  

Additionally, the Veteran's discharge certificate (DD 214) showed that his military occupation specialty (MOS) was that of a field communication crewmen, and that his most significant duty assignment was as a wireman assigned to Battery D, 552nd Anti-aircraft artillery Battalion (Btry D, 552 AAA Bn).  The record showed that he had no additional training or a secondary MOS.  

In addition to the Veteran's assertions, there is a letter from a fellow soldier, T.S., received in April 2008, in which he maintains he witnessed the Veteran injure his right ear for which he was treated at Fort Lawton in July 1954.  

The evidence of record shows that the Veteran was first seen for ear problems by VA in September 2007.  At that time, the Veteran reported a two month history of intermittent right ear pain.  The report indicated that he had hearing loss in the right ear and prior treatment for otitis externa.  

Private audiological records show that the Veteran underwent an audiological examination in September 2007.  The graphical representations appear to show bilateral hearing loss.  In a January 2011 letter, Dr. R.E. indicated that the Veteran had complete hearing loss of the right ear and significant hearing loss in the left ear, and would benefit from hearing aids.  The accompanying audiological report in November 2010, indicated that pure tones in the left ear did not match with word/speech testing, and that the right ear seemed to be very consistent.  The examiner indicated that the reliability of the test results was fair.  In a November 2010 letter, D.S., a Hearing Instrument Specialist, reported that test results revealed that the Veteran had no hearing in his right ear and severe hearing loss in the left ear.  He recommended that the Veteran purchase a hearing aid for his left ear.  

The Veteran was examined by VA audiological services four times during the pendency of this appeal (February 2008 (W.C.), April 2010, September 2010, and March 2012).  However, on each occasion, the audiologists indicated that the Veteran was unable or unwilling to provide reliable and valid hearing test results.  In April 2010, the audiologist (A.K.) indicated speech recognition in the right ear was too unreliable to score, and that the Veteran would not respond to bone conduction testing when placed on the right side, which given the zero decibel interaural attenuation, he should have been able to hear it on the left side and respond appropriately.  The diagnosis was moderate sensorineural hearing loss in the left ear.  The examiner indicated that she could not provide a diagnosis for the right ear given the Veteran's invalid responses to speech and pure tone stimuli.  Parenthetically, the Board notes that the Veteran also denied any history of ear infections.   

When examined by VA in September 2010 (W.C.), the examiner noted that this was the Veteran's third audiological examination and that he was unable or unwilling to provide reliable and valid hearing test results.  The audiologist indicated that the Veteran did not respond to pure tones presented to his right ear despite previous findings of positive pure tone Stenger tests.  A modified speech Stenger test was positive for non-organic component in the right ear, and there was a greater than 20 decibel difference between pure tone average and spondee threshold in the left ear.  The examiner commented that the Veteran was counseled about the inconsistencies but that they were not resolved.  Because of the continuing non-organic component to the Veteran's hearing status, the examiner indicated that he could not offer an opinion regarding the status of his current hearing or its relationship to noise exposure in service without resorting to speculation.  

When examined by VA in March 2012, the examiner (A.K.) indicated that the test results were invalid because the Veteran would not or could not respond consistently to speech or pure tone stimuli, and that pure tone average in the left ear was more than 40 decibels greater than his speech reception threshold, and that they should have been equal.  In the right ear, the Veteran did not respond at all.  However, the examiner noted that the Veteran has hearing in the right ear, as evidence by a positive Stenger at the relevant frequencies.  The examiner stated that she could not offer an opinion regarding the etiology of the Veteran's hearing based on the invalid test results.  

Regarding the November 2010 private audiological report, the March 2012 VA examiner noted that the examiner was a hearing aid dealer and not an audiologist, and that he did not perform a Stenger test (which is standard practice) to determine if the thresholds in the right ear were valid.  Therefore, the private examiner could not say there was no hearing in the right ear.  She also noted that the private test results in November 2010 for pure tones in the left ear did not match with word/speech testing, meaning that those results were also exaggerated, which was acknowledged by the private examiner's notation of "fair" in regard to the reliability of the test.  The VA audiologist opined that the private opinion (Dr. R.E.'s January 2011 letter) that the Veteran had no hearing in the right ear was based on an invalid examination, and that the positive Stenger responses at the relevant frequencies clearly establishes that the Veteran had hearing in the right ear, but for whatever reason, will not respond.  As to the left ear, the examiner noted that the test results from the April 2010 VA examination that she conducted were inconsistent with the results on the current examination and showed a non-organic overlay in comparison to the current speech reception threshold.  The purported hearing loss was not consistent with the Veteran's ability to hear and understand average conversational speech.  Therefore, she could not give an opinion on the earlier results.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Based on the evidence of record, there is no competent, credible evidence that the Veteran has a current hearing disability for VA purposes.  The diagnostic findings on the four VA audiological examinations conducted during the pendency of this appeal failed to show that the Veteran has a hearing disability for VA compensation purposes, and the private results are invalid in the opinion of the VA examiner.  This opinion is supported by a rationale and is based on sound medical principles. Also, as noted above, the April 2010 VA findings with respect to the left ear were not replicated on any other VA exam, and the examiner could not give an opinion on the results given the inconsistency with the current results.  Thus, this isolated VA finding is not representative of a chronic hearing loss of the left ear for VA purposes during the course of the appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, the September 2007 private audiological examination report cannot be deemed credible evidence for the same reasons noted above.  There is no indication a Stenger test was conducted, and it is not necessary for the Board to obtain a clarification of the private report as there is contemporaneous evidence (the VA examinations) of record that details that when the Veteran has undergone proper testing, the results have been inconsistent so as to render the results invalid.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  For the reasons discussed above, the Board finds that the private audiological reports are not credible evidence that shows that the Veteran has a bilateral hearing loss for VA purposes.  

There is no competent and credible evidence that shows that the Veteran has a bilateral hearing impairment for VA purposes.  The Board is under no further duty to seek out a medical opinion on this issue.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion).  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown in accordance with 38 C.F.R. § 3.385, a credible link to in-service events cannot be established.  In so finding, the Board notes that it considered the Veteran's lay assertions concerning his hearing loss.  The Board, however, finds that the question regarding whether the Veteran has hearing loss for VA purposes is complex in nature requiring expertise in audiology and as such is not subject to lay observation.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


